DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/31/2022 has been entered. Claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 21-23 remain pending in the application.

Response to Arguments
Applicant’s arguments on pages 11-13 with respect to claims 1-3, 5, 6, 8-10, 12, 13, 15-17, 19 and 21-23 have been considered but are moot upon a further consideration and a new ground of rejection made under 35 U.S.C. 103 as being unpatentable over Makhijani (US Patent 9,137,302) in view of Fadili (US PGPub 2020/0068171), and in further view of Kawamura (US PGPub 2009/0116563).

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-10, 12, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Makhijani (US Patent 9,137,302) in view of Fadili (US PGPub 2020/0068171), and in further view of Kawamura (US PGPub 2009/0116563).

Regarding claims 1, 8 and 15, Makhijani teaches a multi-user instant messaging method, the method being performed by a server having a memory and a processor configured to execute computer-readable instructions stored in the memory (Makhijani, see abstract, Systems and methods for content delivery are disclosed), the method comprising:
collecting operating status information of a plurality of candidate nodes physically distributed at different geographic locations (Makhijani, see column 4 lines 32-37, Within CDN 300, several data centers 302-308 are present, and each data center 302-308 acts as a repository or storage location for data content. Whenever content is requested by a user within CDN 300, CDN 300 determines where the content is stored and how to deliver that content most efficiently to the requesting user);
selecting one or more target nodes from the plurality of candidate nodes based on the operating status information corresponding to each candidate node (Makhijani, see column 7 lines 1-5, Box 804 illustrates determining which content delivery networks in the plurality of content delivery networks are suitable for fulfilling the content delivery request. Box 806 illustrates selecting, using at least one network selector, one of the suitable content delivery networks); and 
streaming multimedia content to a recipient terminal by the one or more target nodes (Makhijani, see column 7 lines 6-8, Box 808 illustrates fulfilling the content delivery request with the selected one of the suitable content delivery networks), including:
obtaining a first quantity of first multimedia data streams (Makhijani, see column 5 lines 16-19, Broadband content is injected and distributed to edge servers 404-408 where the actual content is streamed to users 320, e.g., computers, IRDs 112, etc).

Makhijani teaches the above yet fails to teach, however Fadili teaches for each of the first quantity of first multimedia data streams (Fadili, see paragraph 0109, an audio and video stream 5 emitted by the first client device 3), separating a respective first audio data stream and a respective first video data stream from the respective first multimedia data stream (Fadili, see paragraph 0110, The audio and video stream 5 of audio and video packets received in the packet input interface 21 of the videoconference server 2 is split in an audio stream 7 and a video stream 8);
performing audio mixing on a plurality of separated first audio data streams of the first quantity of first multimedia data streams to obtained one or more mixed audio data streams (Fadili, see paragraph 0113, The audio mixer 9 is a processing module dedicated to the processing of received audio streams of audio packets), each mixed audio data stream combining a subset of separated first audio data streams and allowing a recipient to play the subset of separated first audio data streams collectively via the same stream of the respective mixed audio data stream (Fadili, see paragraphs 0114-0115, The audio mixer 9 is configured to mix the audio stream 7 with other audio streams. For the sake of illustration, another audio stream 11 is illustrated. The audio stream 11 is the audio part of an audio and video stream received from the second client device 4 (not represented). The pictured resulting audio stream 12 is a mix of the audio streams 7 and 11. In other words, the resulting audio stream 12 is a stream of mixed audio packets from the audio packets of the audio streams 7 and 11);
merging the one or more mixed audio data streams and the one or more mixed video data streams into a second quantity of second multimedia data streams (Fadili, see paragraphs 0108-0109, The videoconference server 2 comprises a packet input interface 21 configured to receive audio and video packets from the client devices 3 and 4, and a packet output interface 22 configured to transmit audio and video packets to the client devices 3 and 4. For the sake of illustration, the only streams of audio and video packets that are represented on FIG. 1 are an audio and video stream 5 emitted by the first client device 3 and an audio and video stream 6 transmitted by the videoconference server 2 to the second client device 4), the second quantity being less than the first quantity (Fadili, see paragraphs 0115 and 0124, The pictured resulting audio stream 12 is a mix of the audio streams 7 and 11. A resulting video stream 16 corresponds to the result of switching a video packet from the video stream 8 or a video packet of the other video stream 15); and
transmitting the second quantity of second multimedia data streams to the recipient terminal, wherein the recipient terminal presents the corresponding second multimedia data streams (Fadili, see paragraph 0127, The audio and video stream 6 transmitted by the videoconference server 2 to the second client device 4 comprises both the resulting audio stream 12 and the resulting video stream 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makhijani with Videoconference server, client device, videoconference system and method of Fadili, because doing so would make Makhijai more efficient in providing a videoconference server, a client device and a method for synchronizing audio packets and video packets, especially for lip synchronization (Fadili, see paragraph 0001).

Makhijani in view of Fadili teaches the above yet fails to teach, however Kawamura teaches based on a predefined simultaneous video display template, performing video mixing on a plurality of separated first video data streams of the first quantity of first multimedia data streams to obtained one or more mixed video data streams (Kawamura, see paragraph 0068, The video mixing unit 20 receives four types of non-compressed videos from the video decompressing units 41 to 44 and uses the four types of videos to generate a mixed video. This embodiment assumes that the video mixing unit 20 is capable of generating four types of different mixed videos. Layout information for a mixed video that is required for generating four types of mixed videos is stored in the layout information storing unit 62 for each conference terminal and supplied to the video mixing unit 20 via the control unit 30), each mixed video data stream combining a subset of separated first video data streams (Kawamura, see paragraph 0101, the default layout of a mixed video transmitted to the conference terminal A is 4-part split and videos transmitted from the conference terminals are arranged in a mixed video as depicted in FIG. 7). And, Kawamura further teaches the predefined simultaneous video display template defining a format in which the subset of separated first video data streams are organized to be displayed concurrently on a screen via the same stream of the respective mixed video data stream (Kawamura, see paragraph 0078, Upon receiving a response to the conference start request from the conference terminal A (S154), the control unit 30 decides layout information for generating a mixed video (S155). For a four-party conference, for example, a layout of 4-part split screen is employed as the default value, although a different layout may be utilized. In a 4-part split layout, the videos of the four parties are positioned in the same arrangement at upper left, upper right, lower left, and lower right in mixed videos transmitted to all the conference terminals, but the arrangement of the videos may vary from a conference terminal to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makhijani in view of Fadili with mixed video delivering apparatus and method, and computer storage medium of Kawamura, because doing so would make Makhijai in view of Fadili more efficient in that transmission of redundant video data is prevented and wasted traffic on a network is reduced (Kawamura, see paragraph 0056).

Regarding claims 2, 9 and 16, Makhijani in view of Fadili and Kawamura teaches wherein the merging the first quantity of first multimedia data streams into a second quantity of second multimedia data streams comprises:
converting, based on attribute configuration information, the first quantity of first multimedia data streams into the first quantity of first multimedia data streams matching the attribute configuration information, the attribute configuration information being information used for indicating a presentation attribute of a corresponding multimedia data stream and including the predefined simultaneous video display template (Fadili, see paragraph 0157, The processing unit 23 is configured to generate packets from the video and audio streams received from the converter 24 and to generate audio and video streams for the video display 26 and the audio headset 28 from the audio packets of the audio and video stream 6 and video packets of the video buffer 19.); and
merging the first quantity of first multimedia data streams matching the attribute configuration information into the second quantity of second multimedia data streams matching the attribute configuration information (Fadili, see paragraph 0157, The processing unit 23 is configured to generate packets from the video and audio streams received from the converter 24 and to generate audio and video streams for the video display 26 and the audio headset 28 from the audio packets of the audio and video stream 6 and video packets of the video buffer 19.).

Regarding claims 3, 10 and 17, Makhijani in view of Fadili and Kawamura teaches wherein before the merging the first quantity of first multimedia data streams into a second quantity of second multimedia data streams, the method comprises:
obtaining the attribute configuration information preset by the recipient terminal for multimedia playback (Fadili, see paragraph 0109, the only streams of audio and video packets that are represented on FIG. 1 are an audio and video stream 5 emitted by the first client device 3 and an audio and video stream 6 transmitted by the videoconference server 2 to the second client device 4).

Regarding claims 5 and 12, Makhijani in view of Fadili and Kawamura teaches wherein before the performing audio mixing on the plurality of separated first audio data streams, the method further comprises:
removing, in accordance with a determination that a target multimedia data stream originates from the recipient, the first audio data streams separated from the target multimedia data stream, the target multimedia data stream being any one of the first quantity of first multimedia data streams (Fadili, see paragraph 0110, The audio and video stream 5 of audio and video packets received in the packet input interface 21 of the videoconference server 2 is split in an audio stream 7 and a video stream 8).

Regarding claims 6, 13 and 19, Makhijani in view of Fadili and Kawamura teaches wherein the merging the first quantity of first multimedia data streams into a second quantity of second multimedia data streams comprises:
separating corresponding first video data streams from the first multimedia data streams (Fadili, see paragraph 0110, The audio and video stream 5 of audio and video packets received in the packet input interface 21 of the videoconference server 2 is split in an audio stream 7 and a video stream 8); and
performing video mixing on the plurality of separated first video data streams to obtain the second quantity of second multimedia data streams (Fadili, see paragraph 0128, the video packet router 10 is configured to route the video packets. The video packet router 10 routes both the video stream 15 and the video stream 8 to a third client device (not represented). The mixing of the video streams 15 and 8 is then performed by the third client device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443